Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

First processing portion in claim 1
Storage portion in claim 1
First communication portion in claim 1
Second communication portion in claim 1
Second processing portion in claim 1
Third processing portion in claim 1
Profile creation portion in claim 7
Processing portion in claim 11
Communication portion in claim 11


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:

Server CPU [0021]
Memory [0022]
USB or LAN Network Interface [0025]
USB, LAN, Wi-Fi, or Bluetooth [0034]
CPU, DSP, ASIC, PLD, or FPGA [0078]
CPU, DSP, ASIC, PLD, or FPGA [0080]
Server CPU [0021]
Server CPU [0021]
USB or LAN Network Interface [0025]
 
Respectively in Applicants PG Pub. US 2022/0269913 A1
Performing the functions shown in FIGs 2 and 3.

If the Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 cites “A colorimetric method executed by a server that communicates with an information processing apparatus coupled to a printing apparatus and to a colorimetric device”.

The Examiner understands the claim to mean: “A colorimetric method executed by a server that communicates with an information processing apparatus, the information processing apparatus coupled to a printing apparatus and to a colorimetric device”, which is consistent with FIG. 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Katayama et al. (US 2012/0050770 A1) “Katayama”.

1. The method of claim 1 has been analyzed in view of the method of Katayama “IMAGE PROCESSING METHOD” [TITLE] and further in view of the system in claim 2.  Claim 1 is rejected in a similar manner to claim 2.
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


2. A colorimetric system ("system 10 basically comprises a network 12, an editing apparatus 14, an image processing apparatus (color selection assisting apparatus) 16, a printing machine 18, and a colorimeter 20." [0051]) comprising: a server ("The database DB comprises a database server" [0061] as shown in FIG. 1) ; an information processing apparatus ("image processing apparatus 16 shown in FIG. 1" [0051],[0072]) ; a colorimetric device ("colorimeter 20" [0051] as shown in FIG. 1) ; and a printing apparatus ("a printing machine 18" [0051]) ; wherein the server has a first processing portion (The server inherently has a processing portion)  that creates work information that includes print commanding information related to a command to print a chart image based on chart information ("The database DB comprises a database server for managing data such as job tickets of electronic manuscripts, e.g., JDF (Job Definition Format) files, color sample data, target profiles, or profiles suitable for respective print mediums" [0061] for “printing a color chart that has a plurality of color patches” [0025] i.e. to print a chart 36c as shown in FIG. 1) and also includes colorimetry commanding information ("As shown in FIG. 2A, the color chart 36c comprises twenty-seven color patches 38 of different colors … (identification information) for identifying positions of the color patches 38 along directions of the rows and columns," [0063] “Colors of the respective color patches 38 are set to given values in a range of signal levels of C, M, Y, K values (a percentage range from 0% to 100% or an 8-bit gradation range from 0 to 255).” [0064]) related to a command to perform colorimetry for the chart image (FIGs 2A and 2B show a chart and colorimetry information is related to printing a chart [0062]-[0071].) , a storage portion ("DATABASE DB" [FIG. 1]) that stores the work information (The database DB stores work information) , and a first communication portion (The server inherently has a communication portion to communicate over a network.) that transmits the print commanding information to the information processing apparatus ("The editing apparatus 14 and the image processing apparatus 16 are connected to each other and also to a database DB by a wired or wireless link over the network 12." [0052].  The server transmits print information to the image processing apparatus over a wired or wireless network link.) , and the information processing apparatus has a second communication portion (Interface "I/F 66" [0073] as shown in FIG. 3)  that receives the print commanding information from the server ("The editing apparatus 14 and the image processing apparatus 16 are connected to each other and also to a database DB by a wired or wireless link over the network 12." [0052].  The wired or wireless link of the image process apparatus receives print information from the server.), a second processing portion ("The image processing apparatus 16 comprises a main unit 22 including a CPU" [0056])  that causes, according to the print commanding information, the printing apparatus to print the chart image ("The image processing apparatus 16 functions to…send print control signals to the printing machine 18" [0055] as shown in FIG. 1 and “producing a print 36, which may include a color chart 36c.” [0058]) , and a third processing portion ("The image processing apparatus 16 comprises a main unit 22 including a CPU" [0056].  The CPU functions as a third processing portion.)  that acquires, from the colorimetric device (via interface "I/F 72" [0073] as shown in FIG. 3) , colorimetry result information created as a result of the colorimetry performed for the chart image by the colorimetric device ("colorimeter 20 measures color values of an object to be measured" [0060] as shown in FIG. 1 for  “a certain area of the print 36, as measured by the colorimeter 20” [0096) .
Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2012/0050770 A1) “Katayama”.

4. Katayama teaches:  The colorimetric system according to claim 2, wherein: when the server receives, from the information processing apparatus, a notification indicating that the chart image was printed ("PRINT S4" [FIG. 4] [0094] of Katayama.) , the server transmits the colorimetry commanding information to the information processing apparatus ("the operator obtains color information of a designated color (step S2)" [0092] as shown in FIG. 4 of Katayama.) ; and the information processing apparatus acquires, from the colorimetric device, colorimetry result information created as a result of the colorimetry, the colorimetry being performed by the colorimetric device according to the colorimetry commanding information (“EVALUATE IMAGE (VISUAL INSPECTION COLORIMETRY) S5" [FIG. 4] and “determining whether or not colorimetric values of a certain area of the print 36, as measured by the colorimeter 20, fall within a desired range." [0096] of Katayama).
It would be obvious to a person having ordinary skill in the art to enable the transmission of color chart information from the server database to the image processing apparatus “22”, to acquire measurements from the color chart “36c” by the colorimeter “20” over a network “12” as shown in FIG. 1 and described in [0052].
The reason is that the operator can obtain image information from a server, print the image, measure the printed image using a colorimeter, and upload information from the printed image to the server for correcting a print.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

11.  The server of claim 11 has been analyzed in view of the server in claim 2; and in view of transmitting the print commanding information to print a color chart and transmitting a colorimetry commanding information for the printed chart.  Claim 2 does not explicitly teach that the transmission of the print commanding information and the transmission of the colorimetry commanding information can be performed at different times.
 However, it would be obvious to a person having ordinary skill in the art to try to transmit the print commanding information and transmit the colorimetry commanding information either at the same time, or at different times.
There are a finite number of identified and predictable solutions to transmitting the print commanding information and the colorimetry commanding information; namely, either, transmitting at the same time, or transmitting at different times.
A person having ordinary skill in the art could have pursued the identified and predictable solutions with a reasonable expectation of success because, if the transmission bandwidth of a communication channel is insufficient to transmit the print commanding information and the colorimetry commanding information at the same time (in parallel), it would be obvious for the person having ordinary skill in the art to choose to transmit the print commanding information and the colorimetry commanding information at different times (in sequence/serially) to avoid transmission errors and/or loss of data.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Claim 3, 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2012/0050770 A1) “Katayama” in view of Doi et al. (US 2007/0229870 A1) “Doi”.

3. Katayama teaches:  The colorimetric system according to claim 2, having print commanding information.
Katayama does not explicitly teach where the print commanding information includes acquired-from information related to a destination from which to acquire the chart information; 
However Doi teaches:  where the  print commanding information includes acquired-from information related to a destination from which to acquire the chart information;

 ("a storage location of the color authentication result (for example, supplied to the server 11 after color measurement)," [0073] identifying the “name of the printer” for printing a chart [0073].  The storage location is the destination from which to acquire the chart information.  

The commanding information of Katayama can be modified by Doi to send summary information from the measurement of the color test chart such as the color measurement “mean value, maximum value etc.” [0073], “name of the printer” [0073], or the like.
The motivation for the combination is provided by Doi to provide “(a certificate of color authentication) guarantees that an image is printed in correct colors.” [0009].  The information processing apparatus can acquire the (summary) statistics of the color chart rather than merely the color chart data itself.

Furthermore, Katayama and Doi teach: and the information processing apparatus acquires the chart information according to the acquired-from information (The image processing apparatus “16” acquires chart information from chart 36c as shown in FIG. 1 of Katayama.) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


5. Katayama teaches: The colorimetric system according to claim 2, having colorimetry commanding information.
Katayama does not explicitly teach were the colorimetry commanding information includes upload information related to a destination to which to upload the colorimetry result information.
However Doi teaches: were the colorimetry commanding information includes upload information related to a destination to which to upload the colorimetry result information ("a storage location of the color authentication result (for example, supplied to the server 11 after color measurement)," [0073].  The storage location is the destination) .

The commanding information of Katayama can be modified by Doi to send  information from the measurement of the color test chart such as the color measurement “mean value, maximum value etc.” [0073], “name of the printer” [0073], or the like to a storage location.
The motivation for the combination is provided by Doi to provide “(a certificate of color authentication) guarantees that an image is printed in correct colors.” [0009].  The (summary) statistics of the color chart can be uploaded to a storage location for convenient accessibility for a user.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


6. Katayama teaches: The colorimetric system according to claim 5 where the server transmitted the colorimetry commanding information to the information processing apparatus.
Katayama does not explicitly teach: wherein after the server transmitted the colorimetry commanding information to the information processing apparatus, the server receives, from the information processing apparatus, a notification that the colorimetry for the chart image was completed.
However, Doi teaches: wherein after the server transmitted the colorimetry commanding information to the information processing apparatus, the server receives, from the information processing apparatus, a notification that the colorimetry for the chart image was completed. (“date of color measurement, 06/01/12” [0073]).
The commanding information of Katayama can be modified by Doi to annotate when the image was completed.
The motivation for the combination is provided by Doi to provide “(a certificate of color authentication) guarantees that an image is printed in correct colors.” [0009].  The date for the print was completed can be verified.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8. Katayama and Doi teach: The colorimetric system according to claim 2, wherein: the work information includes information related to an identifier used to identify the work information; and the server makes a correspondence between the print commanding information and the colorimetry commanding information according to the information related to the identifier ("Identification information of the color patches 38 may comprise information for uniquely identifying each of the color patches 38 on the color chart 36c, and may be any of various types. Identification information of the color patches 38 includes layout information (identification codes …)" [0086] of Katayama.  FIG. 2A of Katayama shows identification of work information related to “PRINTER-1”.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

9. Katayama and Doi teach: The colorimetric system according to claim 8, wherein the chart information includes image information related to the identifier ("Identification information of the color patches 38 may comprise information for uniquely identifying each of the color patches 38 on the color chart 36c, and may be any of various types. Identification information of the color patches 38 includes layout information (identification codes, positional relationships, etc.), or color information (color values obtained by colorimetry, etc.) of the color patches 38." [0086] of Katayama) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


10. Katayama and Doi teach: The colorimetric system according to claim 9, wherein the image information is code information ("Identification information of the color patches 38 may comprise information for uniquely identifying each of the color patches 38 on the color chart 36c, and may be any of various types. Identification information of the color patches 38 includes layout information (identification codes …)" [0086] of Katayama.  FIG. 2B of Katayama shows code information in the form of +1, 0, and -1.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2012/0050770 A1) “Katayama” in view of Doi et al. (US 2007/0229870 A1) “Doi” and further in view of Shindo et al.  (US 2022/0114408 A1) “Shindo”.

7. Katayama and Doi teach: The colorimetric system according to claim 5, wherein: the information processing apparatus uploads the colorimetry result information to the update destination according to the upload information (FIG. 1 of Katayama shows the image processing apparatus “16” uploading colorimetry results from colorimeter “20” to the "DATABASE") ; the server further has a profile creation portion that acquires the colorimetry result information uploaded to the upload destination and creates a profile ("The database DB comprises a database server for managing data such as …color sample data, target profiles, or profiles suitable for respective print mediums 34" [0061] of Katayama)
The combination of Katayama and Doi do not explicitly teach where the profile creation portion transmits, to the information processing apparatus, a notification indicting that the profile was created.

However Shindo teaches:  where the profile creation portion transmits, to the information processing apparatus, a notification indicting that the profile was created ("The data of the created color conversion LUT is stored in the RAM 103 and at the same time, the state of the UI screen transits to a notification screen 505 and a message to the effect that creation of the color conversion LUT for each object attribute is completed" [0046].  The Look Up Table is a color profile.) .
The profile of Katayama and Doi can be modified by Shindo to provide a notification that the profile was created.
The motivation for the combination is provided by Shindo “it is possible to reduce the cost in terms of time” [0097].  A user can be notified that the profile is complete to reduce waiting time.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Relevant Prior Art

Katayama et al. (US 2011/0069333 A1)
Abstract
Image data used for printing a designated color adjusting color chart having color patches with a printing machine are generated, color values and positions of the color patches being associated with each other. A patch selection image simulating the positions of the color patches on the color chart is displayed. Coordinates corresponding to the position of a color that has been selected as a color that is closest to the designated color from the color patches of the color chart, are indicated on the displayed patch selection image. Color values of the color that is closest to the designated color are calculated based on the color values and positions that are associated with each other and the indicated coordinates.


Shibata (US 2017/0054877 A1)
Abstract
A color verification system of an aspect of the present invention includes an information processing apparatus that generates a job and an image forming apparatus that forms a color image on a sheet on the basis of the job. The information processing apparatus includes a storage portion that stores: information of the image forming apparatus under management; and target information including a target profile set to the image forming apparatus. Furthermore, when a plurality of different target profiles is set to the image forming apparatus, the information processing apparatus includes a job generation portion that generates the job: including image data containing a plurality of color verification images associated with the plurality of target profiles, respectively; and including an output setting.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675